Citation Nr: 1317374	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  07-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for anterior cruciate ligament (ACL) reconstruction of the right knee.

2.  Entitlement to an initial rating greater than 10 percent for mechanical back syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a low back condition and ACL reconstruction, right knee, and assigned noncompensable ratings.  In June 2005, a second rating decision was issued by a special claims processing unit in Cleveland, Ohio (known as the Tiger Team), which assigned an initial rating of 10 percent for mechanical back syndrome (previously characterized as a low back condition) and continued the noncompensable rating for ACL reconstruction.  In a December 2006 rating decision, the St. Petersburg RO increased the Veteran's initial rating for ACL reconstruction, right knee, to 10 percent.  

In October 2010, the Board remanded the matter to the RO for the purpose of scheduling the Veteran for current VA examinations, but all efforts undertaken to notify the Veteran of the date and time of his examination were unsuccessful.  As the Board determined that the case was returned before all necessary efforts to locate the Veteran were completed, the Board remanded the matter a second time in February 2012 for additional reasonable efforts to contact the Veteran in order to schedule him for VA examinations of his back and right knee disabilities.  In November 2012, the Board again remanded the claim for new VA examinations to clarify the current impairment of the Veteran's current back and right knee disabilities in light of previous contradictory private treatment records and for attempts to obtain outstanding relevant treatment records.  

A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the present appeal.  These records include the informal hearing presentation by the Veteran's representative following the Board's last remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As noted above, the Board previously remanded the case in November 2012 for new VA examinations to clarify the current impairment of the Veteran's current back and right knee disabilities in light of previous contradictory private treatment records and in order for the AMC/RO to conduct two attempts to obtain outstanding relevant treatment records or to make a formal finding that a second request for such records would be futile.  

Prior to the Board's November 2012 remand, the Veteran provided a statement in April 2012 indicating he was currently working in Germany, although no address was provided.  

Following the November 2012 remand, the Veteran was provided a notice in January 2013, indicating that he was to be scheduled for a VA examination and would be notified of the date, time and place of the examination by the VA medical center.  Thereafter, this notice was returned in March 2013 with an indication on the mailing envelope that the Veteran had a new address in Germany.  

The record reflects that the Veteran was scheduled for VA examinations of the spine and knee in January 2013.  A handwritten note on the Report Compensation and Pension Examinations, signed in February 2013, reflects that the Veteran failed to report to the scheduled examinations.  

In a March 2012 VA form 21-4142, Authorization and Consent to Release Information, the Veteran submitted additional medical evidence consisting of a private medical record, dated in December 2012, which indicated the Veteran was in Germany at that time and had received additional treatment for the right knee.  Although the Veteran provided his latest address of record, in Wesley Chapel, Florida, as his mailing address, the return address on the envelope containing the additional medical evidence indicates that the information had been sent from Germany.  

The Board finds that it is unclear as to whether the Veteran was timely notified of the date, time and location of the VA examinations and whether such information was provided to the correct address, given that he indicated in April 2013, prior to the Board's November 2012 remand that he was working in Germany.  Moreover, the Board notes that, per the November 2012 remand, new VA examinations were necessary for both the Veteran's back disability as well as his right knee disability, given that there were discrepancies in the degree of impairment seen and manifestations found between the Veteran's earlier treatment for these disabilities and the April 2012 VA examinations, for which the April 2012 VA examiner did not provide any explanation.  In addition, the new evidence provided by the Veteran of private treatment for the right knee in December 2012, also indicates that his right knee disability is worse than found in the April 2012 VA examination based on positive results for Lachman's and Pivot Shift tests.  Where there are discrepancies in the degree of impairment seen, symptomatology reported, manifestations found, or disorders diagnosed, the examiner should provide a full explanation for any differences observed, citing to any relevant medical principles where applicable, as well as the data in the record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Therefore, upon remand, another attempt to schedule the Veteran for new VA examinations of his back and right knee should be made.  Documentation of the request for examination, the letters to the Veteran notifying him of the examination and documentation from the VAMC as to whether the Veteran failed to report, if applicable, should be included in the claims file along with the dates of when each action was taken.  Given that the Veteran's recent communication in March 2013 and the returned mail indicating he is now in Germany, an attempt to confirm his proper mailing address should also be made in order to ensure timely notice of the scheduled VA examinations has been provided.  While the Board does not need to "turn up heaven and earth" to locate a claimant and it is the claimant's burden to keep VA apprised of his or her whereabouts, in light of the evidence indicating the Veteran may not have received the notice of his scheduled VA examinations prior to the case having been returned to the Board, a remand is proper.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

The November 2012 remand also instructed that, as the Veteran appeared to be receiving continuing private medical treatment for his orthopedic disorders, he should be asked either to submit any additional records that he would like the Board to consider or to provide the necessary identifying information and authorization to allow VA to obtain them on his behalf.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp); 38 C.F.R. § 3.159(c)(1).  In the remand instructions, the AMC/RO was specifically requested to make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B).  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

A letter was sent to the Veteran in November 2012 requesting any additional relevant medical records.  However, after no response had been received, no further attempt to obtain these records was made and no formal finding that such records would be futile was provided.  In this case, as it appears that the Veteran's address may have changed and he submitted additional private medical treatment in March 2013 from a physician in Germany for the right knee, another attempt to obtain private medical records should be made pursuant to the Board's prior remand instructions in November 2012.  See November 2012 remand.  The AMC's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board also observes that in May 2012, requests for medical records from private physicians were made, including Lt. Col. Perry Marilyn and Captain Christina Zimmerman at Al-Dhafra Air Base in the United Arab Emirates and Dr. Geoff Pechinsky at Camp Al-Sayliyay in Qatar.  The request for records from Camp Al-Sayliyay in Qatar, was returned as undeliverable as addressed in June 2012.  However, the Veteran was informed in a July 2012 letter that the AMC was unable to obtain treatment records or other evidence from Dr. Geoff Pechinsky as well as from Lt. Col. Perry Marilyn and Captain Christina Zimmerman, as the request had been sent back as undeliverable.  While the request for records from Camp Al-Sayliyay in Qatar, wherein Dr. Geoff Pechinsky was reportedly practicing, was returned as undeliverable, there is no evidence of record indicating the for the requests sent for private medical records from Lt. Col. Perry Marilyn and Captain Christina Zimmerman at Al-Dhafra Air Base in the United Arab Emirates were also undeliverable.  Therefore, upon remand any request for private medical records should include an attempt to obtain records from Lt. Col. Perry Marilyn and Captain Christina Zimmerman at Al-Dhafra Air Base in the United Arab Emirates.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative, The American Legion, to inform them that the January 2013 notice letter, which was sent to the Veteran was returned.  Request the Veteran and his representative to provide any available updated information as to the Veteran's address and contact information so that future notices may be provided and VA examinations may be scheduled.  DOCUMENT ALL EFFORTS to attempt to locate the Veteran.  If the Veteran is not contacted or located, the AMC/RO must consider any newly received information or evidence and review the claims file, and conduct any additional development warranted by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  If further action is required, the AMC/RO must undertake it before further adjudication of the claims.  

2.  After the instructions in paragraph #1 have been completed, ask the Veteran to identify (i.e. obtain the names, addresses, and approximate dates of treatment) all private medical care providers that have treated him for his back and right knee disabilities, PARTICULARLY SINCE AUGUST 2007, and to furnish signed authorizations for release for any non-VA sources identified, to include DR. HOFFART AND DR. EHMKE, AS WELL AS LT. COL. PERRY MARILYN AND CAPTAIN CHRISTINA ZIMMERMAN AT AL-DHAFRA AIR BASE IN THE UNITED ARAB EMIRITES.  The Veteran should also be asked to submit all additional relevant records that he has in his possession.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained.

In light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO MUST MAKE TWO ATTEMPTS for the relevant private treatment records OR MAKE A FORMAL FINDING that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.

3.  After the above has been completed, schedule the Veteran for a VA orthopedic examination of his right knee disability.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  All necessary studies and tests should be conducted, including all appropriate imaging.  The examiner is asked to make the following medical determinations:

(a).  Identify all residuals attributable to the Veteran's ACL reconstruction of the right knee and all manifestations of the Veteran's underlying right knee injuries that occurred during his active military service.  

(b).  SPECIFICALLY, in consideration of the August 2012 magnetic resonance imaging (MRI) report, as well as any additional imaging ordered pursuant to the examination, DETERMINE WHETHER THERE HAS BEEN REMOVAL OF THE SEMILUNAR CARTILAGE THAT IS SYMPTOMATIC OR WHETHER THE SEMILUNAR CARTILAGE IS DISLOCATED and, if so, whether there are frequent episodes of locking, pain, and effusion into the joint.  If so, state whether any disorder affecting the semilunar cartilage is attributable to the Veteran's service-connected right knee disability, to include a right knee injury in service and resulting ACL reconstruction.

(c).  Perform a drawer test, and any other necessary examination of the Veteran's ACL, and, in consideration of the February 2005 examination report showing a marked increase in the anterior drawer sign of the right knee and a diagnosis of laxity of the anterior cruciate ligament (ACL) and the most recent private medical record in December 2012 indicating positive Lachman's and Pivot Shift tests, DETERMINE WHETHER THE VETERAN HAS ANY CURRENT IMPAIRMENT OF HIS RIGHT KNEE ACL, INCLUDING ANY SUBLUXATION OR INSTABILITY, if not, resolve this finding with the February 2005 examination report and the December 2012 private medical record.  

(d).  Upon review of all appropriate imaging reports and the Veteran's treatment records, determine whether the Veteran suffers any right knee impairment from any irregularity involving his surgical screws or any other aspect of his right knee ACL reconstruction and graft.  

CRITICALLY, the examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, with reference to the Veteran's relevant medical history and citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA orthopedic examination of the thoracolumbar spine.  The claims file and a complete copy of this remand should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted, including x-rays, if warranted.  The examiner is asked to make the following medical determinations:

(a).  Provide the ranges of motion of the Veteran's thoracolumbar, i.e. flexion, extension, lateral flexion, and rotation, in degrees.  PROVIDE A FULLY REASONED EXPLANATION FOR ANY DISPARITY between the range of motion data from the February 2005 examination, April 2012 examination, and the current examination.

Also, determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain. 

If pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance, and state any addition limitation to excursion caused in terms of degrees, if possible.  

(b).  Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.  

(c).  In consideration of the May 2006 treatment record showing a diagnosis of muscle spasms of the left lower back, DETERMINE WHETHER THE VETERAN EXPERIENCES MUSCLE SPASMS OF THE LOWER BACK AND RECONCILE ANY DISCREPANCY between the May 2006 treatment record, April 2012 VA examination report, and the current findings.  If it is determined that the Veteran suffers from muscle spasms, state whether the muscle spasms are severe enough to result in an abnormal gait or abnormal spinal contour.

CRITICALLY, the examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, with reference to the Veteran's relevant medical history and citing the objective medical findings leading to the conclusions. 

5.  Advise the Veteran in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  If he does not report for any ordered examination, documentation must be obtained that shows that notice of the scheduling of the examination was sent to his last known address prior to the date of the examination.  DOCUMENTATION of the request for examination, the letters to the Veteran notifying him of the examination date, time and place, and documentation from the VAMC as to whether the Veteran failed to report, if applicable, including the relevant dates and points of contact, should be included in the claims file.  It also must be indicated whether any notice that was sent was returned as undeliverable.  

6.  The AMC/RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished an SSOC and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

